DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
In the remarks filed on November 12, 2020, Applicant amended claims 1, 8, 13, and 18-20 and submitted arguments for allowability of pending claims 1-20.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments, filed November 12, 2020, with respect to the 35 U.S.C. 103 rejection of claims 1, 2, 4, 11, 13, 14, 16 and 20 have been fully considered but they are not persuasive. 
Applicant argues that the cited parts of Hwang do not disclose or suggest any elements that may appear to correspond to the claimed controller for controlling power consumption, much less “using, by the controller, the obtained sensor information to form a sensed context profile; comparing, by the controller, the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device; and using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality for controlling the power consumption of the wearable device,” as claimed in claim 1.  
Applicant further argues that the Examiner fails to specifically identify which features of Hwang are believed to be equivalent to the claimed “controller for controlling power consumption of the wearable device”.  
Lastly, Applicant argues that Hwang fails to disclose or suggest “obtaining, by a controller, information from one or more sensors of the wearable device;” “using, by the controller, the obtained sensor information to form a sensed context profile;” “comparing, by the controller, the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device;” and “using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality for controlling power consumption of the wearable device” as claimed in claim 1.
Examiner respectfully disagrees.  
In response to applicant's argument that Hwang do not disclose or suggest any elements that may appear to correspond to the claimed “for controlling power consumption of the wearable device,” .  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As outlined in the rejection below, Kamhi clearly discloses AR module 522 and processor 510 both interpreted as the controller.  Kamhi more specifically discloses obtaining, by a controller, information from one or more sensors of the wearable device (see the discussion in paragraphs [0033]-[0035] regarding at least 3D video camera 514 interpreted as the one or more sensors and AR module 522 and processor 510 both interpreted as the controller); using, by the controller, the obtained sensor information to form a sensed context profile (see the discussion in paragraphs [0035] and [0036] regarding context module 524); comparing, by the controller, the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device (see the discussion in paragraph [0036] regarding context module 524); and using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality (see the discussion in the abstract and paragraphs [0038], [0042] and [0044] where a virtual 3D model is selected), but fails to disclose for controlling power consumption of the device and that the AR device is wearable.  
Although “for controlling power consumption” is language directed towards the intended use of the claimed invention and not accorded any patentable weight, Hwang clearly teaches this feature.  The cited paragraphs of Hwang ([0130]-[0133]) explicitly disclose controlling power consumption of a wearable device; “the controller controls the first and second display portions and to turn off the screen,” “the controller may control the first and second display portions and to stop outputting an image,” “the controller may perform control to limit all the outputs reducing power consumption.”  Contrary to Applicant’s assertion, Hwang clearly discloses the claimed controller for cotnrollign power consumption in at leat paragraphs [0061] and [0064] (“the controller may deactivate driving or turn off power” and “since the controller controls the output of the visual information and the auditory information according to the first to fourth states, it is not necessary for the user to control the head-mounted display unit by applying a separate control command, and power consumption may be reduced by preventing output when the head-mounted display is not in use”).  
In addition, Hwang discloses obtaining, by a controller, information from one or more sensors of the wearable device and determining a context of the wearable device (see the discussion in paragraphs [0130]-[0133] where the sensor detects when first and second bodies are separated from each other, when the head-mounted display is put on the user’s shoulders and when the head-mounted display is separated from the user's body and placed on a specific ground); and using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality for controlling power consumption of the wearable device (see the discussion in paragraphs [0130]-[0133] where “the controller controls the first and second display portions and to turn off the screen,” “the controller may control the first and second display portions and to stop outputting an image,” “the controller may perform control to limit all the outputs and switch to an inactive state” and “when the head-mounted display is not used, it may be automatically switched to an inactive state, reducing power consumption.”)  
As noted in the rejection below, it would have been obvious to one of ordinary skill in the art, to incorporate the teachings of Hwang into the method of Kamhi.  One of ordinary skill in the art would have been motivated to combine the teachings in order to provide a method of reducing the power consumption of a head mounted device particularly when the device is not in use.  
Therefore, Examiner maintains that the obvious combination of Kamhi and Hwang more than adequately provide support for the limitations recited in the claims and the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  See MPEP § 2163 I(B).  
In the amendment filed November 12, 2020, claim 1 was amended to include the following limitations: “obtaining, by a controller, information from one or more sensors of the wearable device;” “using, by the controller, the obtained sensor information to form a sensed context profile;” “comparing, by the controller, the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device;” and “using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality for controlling power consumption of the wearable device.”  
However, the specification does not disclose that the method steps outlined above are accomplished by the controller.  Instead, in paragraphs [0016]-[0019] and [0021]-[0024] of the published application (US 2020/0341273), the specification clearly discloses a first circuitry configured to use the obtained sensor information to form a sensed context profile; a first circuitry configured to compare the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device; and a first circuitry configured to use the determined context to adjust at least one operation of the wearable device related to augmented reality.  Paragraph [0061] of the published application, the specification further discloses that “the wearable device may compare the context profile(s) with the predetermined context profiles and that predetermined context profile which has the closest match with the sensed context profile may be selected as the current context of the wearable device.”
Contrary to applicant’s assertion that the method steps outlined above are accomplished by a controller, the specification clearly discloses that the method steps are accomplished by a first circuitry and/or the wearable device.  In addition, the only mention of a controller in the specification occur in paragraphs [0059] and [0060] of the published application.  Paragraphs [0059] and [0060] disclose that the operational elements may be coupled via an interface circuity to the controller.  The specification fails to describe any functionality related to the controller.
Therefore, the claimed limitations “obtaining, by a controller, information from one or more sensors of the wearable device;” “using, by the controller, the obtained sensor information to form a sensed context profile;” “comparing, by the controller, the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device;” and “using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality for controlling power consumption of the wearable device” of amended claim 1 are not supported by the as-filed disclosure, and the written description requirement is violated.  
Dependent claims 2-12 do not resolve the 35 U.S.C. 112(a) issues of independent claim 1 recited above and are therefore rejected as incorporating the deficiencies of a claim upon which they depend.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (US PGPub No. 2016/0180590 A1) in view of Hwang et al. (US PGPub No. 2019/0138053 A1).
Regarding claim 1, Kamhi discloses a method for controlling power consumption of a wearable device, wherein the method comprises: obtaining, by a controller, information from one or more sensors of the wearable device (see the discussion in paragraphs [0033]-[0035] regarding at least 3D video camera 514 interpreted as the one or more sensors and AR module 522 and processor 510 both interpreted as the controller); using, by the controller, the obtained sensor information to form a sensed context profile (see the discussion in paragraphs [0035] and [0036] regarding context module 524); comparing, by the controller, the sensed context profile with a set of predetermined context profiles to determine a context of the wearable device (see the discussion in paragraph [0036] regarding context module 524); and using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality (see the discussion in the abstract and paragraphs [0038], [0042] and [0044] where a virtual 3D model is selected).  

In addition, Hwang discloses obtaining, by a controller, information from one or more sensors of the wearable device and determining a context of the wearable device (see the discussion in paragraphs [0130]-[0133] where the sensor detects when first and second bodies are separated from each other, when the head-mounted display is put on the user’s shoulders and when the head-mounted display is separated from the user's body and placed on a specific ground); and using, by the controller, the determined context to adjust at least one operation of the wearable device related to augmented reality for controlling power consumption of the wearable device (see the discussion in paragraphs [0130]-[0133] where “the controller controls the first and second display portions and to turn off the screen,” “the controller may control the first and second display portions and to stop outputting an image,” “the controller may perform control to limit all the outputs and switch to an inactive state” and “when the head-mounted display is not used, it may be automatically switched to an inactive state, reducing power consumption.”)  
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Hwang into the method of Kamhi.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to provide a method of reducing the power consumption of a head mounted device particularly when the device is not in use.  
Examiner notes that while the combination of Hwang and Kamhi disclose “for controlling power consumption of the wearable device” (paragraphs [0130]-[0133] of Hwang), the recited limitation "for controlling power consumption of the wearable device" is directed toward the intended use and/or the desired result and therefore not accorded any patentable weight. A recitation of the intended use of the claimed invention (i.e. " for controlling power consumption of the wearable device ") must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, the combination of Kamhi and Hwang further disclose the method according to claim 1 further comprising: determining the context on the basis of the predetermined context profile which has the closest match with the sensed context profile (see the discussion in paragraphs [0035] and[0036] of Kamhi).  
Regarding claim 4, the combination of Kamhi and Hwang further disclose the method according to claim 1 further comprising:  preventing at least one operation of the wearable device related to augmented reality to reduce power consumption (see the discussion in paragraphs [0130]-[0133] of Hwang).  
Regarding claim 11, the combination of Kamhi and Hwang further disclose the method according to claim 1, wherein the sensor data comprises one or more of the following:  location data; acceleration; amount of illumination; gyroscope data; audible data; images captured by a camera; data from a radar (Figure 5 element 514 and the discussion in paragraphs [0022], [0028] and [0033] of Kamhi).  
Claims 13, 14 and 16 are drawn to the wearable device corresponding to the method of using same as claimed in claims 1, 2 and 4.  Therefore wearable device claims 13, 14 and 16 correspond to method claims 1, 2 and 4, and are rejected for the same reasons of obviousness as used above.
Claim 20 is drawn to the head mounted display device corresponding to the method of using same as claimed in claim 1.  Therefore wearable device claim 20 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (US PGPub No. 2016/0180590 A1) in view of Hwang et al. (US PGPub No. 2019/0138053 A1), as applied to claims 2 and 14 above, and further in view of Bhimanaik et al. (US 10,079,024 B1).
Regarding claim 3, the combination of Kamhi and Hwang disclose the method according to claim 1 as noted in the rejection above.  While Kamhi and Hwang disclose comparing similarities between the sensed context profile and the predetermined context profiles in order to select a predetermined context profile (paragraphs [0035] and [0036] of Kamhi), and while comparing sensed data to stored data to obtain confidence values which are then compared to a threshold is well known, Kamhi and Hwang fail to explicitly disclose obtaining a confident measure.  
Bhimanaik, however, discloses comparing similarities between the sensed data and the predetermined profiles to obtain a confident measure for the predetermined profiles (see the discussion in column 8 lines 40-52); comparing the confident measures 
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Bhimanaik into the method of Kamhi and Hwang.  It would have been obvious through routine experimentation and optimization in the absence of criticality to incorporate the techniques disclosed by Bhimanaik in order to select an appropriate predetermined context profile. Further it would have been obvious to one of ordinary skill in the art at the time invention was made since one with ordinary skill could have pursued the known options disclosed by Bhimanaik with a reasonable expectation of success.
Claim 15 is drawn to the wearable device corresponding to the method of using same as claimed in claim 3.  Therefore wearable device claim 15 corresponds to method claim 3, and is rejected for the same reasons of obviousness as used above.

Claims 5-7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (US PGPub No. 2016/0180590 A1) in view of Hwang et al. (US PGPub No. 2019/0138053 A1), as applied to claims 1 and 13 above, and further in view of Parfenov et al. (US PGPub No. 2016/0328883 A1).
Regarding claim 5, the combination of Kamhi and Hwang disclose the method according to claim 1 as noted in the rejection above.  The combination of Kamhi and 
Kamhi and Hwang, however, fail to disclose, while Parfenov discloses communicating the location information to a communication network (see the discussion in paragraphs [0050]-[0055], [0060], [0081], [0083] and [0092]); receiving from the communication network digital twin data related to the determined location (see the discussion in paragraphs [0050]-[0055], [0060], [0081], [0083] and [0092]); and utilizing the digital twin data by the wearable device to produce augmented reality information (see the discussion in paragraphs [0050]-[0055], [0060], [0081], [0083] and [0092]).  
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Parfenov into the method of Kamhi and Hwang.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to provide digital twin content on-demand without requiring significant amounts of data (as suggested by Parfenov in paragraph [0092]).  
Regarding claim 6, the combination of Kamhi, Hwang and Parfenov further disclose the method according to claim 5 further comprising: communicating with the communication network via a host device (see the discussion in paragraphs [0059] and [0092] of Parfenov regarding the remote computing device such as a server).  
Regarding claim 7, the combination of Kamhi, Hwang and Parfenov further disclose the method according to claim 6 further comprising:  informing the host device about motion of the wearable device with respect to the detected location for obtaining the digital twin data related to the determined location (see the discussion in paragraph 
Claims 17 and 18 are drawn to the wearable device corresponding to the method of using same as claimed in claims 5 and 7.  Therefore wearable device claims 17 and 18 correspond to method claims 5 and 7, and are rejected for the same reasons of obviousness as used above.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (US PGPub No. 2016/0180590 A1) in view of Hwang et al. (US PGPub No. 2019/0138053 A1), as applied to claims 1 and 13 above, and further in view of Alston (US Patent No. 9,928,655 B1).
Regarding claim 8, the combination of Kamhi and Hwang disclose the method according to claim 1 as noted in the rejection above.  Kamahi and Hwang, however, fail to disclose, while Alston discloses obtaining information about motion of the wearable device with respect to a detected location (see the discussion in column 2 lines 13-35 of Alston); and using the motion information to predict which data part of a content is to be displayed by the wearable device (see the discussion in column 2 lines 13-35 of Alston).  
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Alston into the method of Kamhi and Hwang.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to render multiple predictive images for a particular scene such that the AR device only needs to 
Claim 19 is drawn to the wearable device corresponding to the method of using same as claimed in claim 8.  Therefore wearable device claim 19 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (US PGPub No. 2016/0180590 A1) in view of Hwang et al. (US PGPub No. 2019/0138053 A1), as applied to claim 1 above, and further in view of Knez et al. (US PGPub No. 2019/0180672 A1).
Regarding claim 9, the combination of Kamhi and Hwang disclose the method according to claim 1 as noted in the rejection above.  Kamahi and Hwang, however, fail to disclose, while Knez discloses examining direction of a gaze of a user of the wearable device (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); using the information of the gaze to determine which parts of a display area are in the direction of the user’s gaze representing a foveated area and which are farther away from the direction of the user’s gaze representing a peripheral area (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); updating the visual information displayed at the foveated area more often than the peripheral area to reduce power consumption (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Knez into the method of Kamhi and Hwang.  One of ordinary skill in the art before the effective 
Regarding claim 10, the combination of Kamhi and Hwang disclose the method according to claim 1 as noted in the rejection above.  Kamahi and Hwang, however, fail to disclose, while Knez discloses examining direction of a gaze of a user of the wearable device (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); using the information of the gaze to determine which parts of a display area are in the direction of the user’s gaze representing a foveated area and which are farther away from the direction of the user’s gaze representing a peripheral area (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); performing at least one of the following to reduce power consumption:  updating visual information displayed at the foveated area more often than at the peripheral area (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); displaying visual information at the foveated area with higher resolution than at the peripheral area (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); transferring visual information to the foveated area with higher speed and shorter latency than to the peripheral area (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Knez into the method of Kamhi and Hwang.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to reduce 
Regarding claim 12, the combination of Kamhi and Hwang disclose the method according to claim 1 as noted in the rejection above.  Kamahi and Hwang, however, fail to disclose, while Knez discloses examining properties of a gaze of a user of the wearable device (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]); using the information of properties of the gaze to control the operation of the wearable device (Figure 4 and the discussion in paragraphs [0031]-[0034] and [0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Knez into the method of Kamhi and Hwang.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to reduce rendering burdens on the graphics processing unit and to reduce the data transfer bandwidth requirements (as suggested by Knez in paragraph [0031]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LaTanya Bibbins whose telephone number is (571)270-1125.  The examiner can normally be reached on Monday through Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaTanya Bibbins/           Primary Examiner, Art Unit 2627